DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
Claims 1-11 were pending. Claims 12-17 were added.  Claim 2 has been cancelled.  Claims 1 and 3- 17 are now pending.   Claims 7-10 have been withdrawn from examination as being drawn to non-elected invention  Claims 1, 3-6 and 11-17   are presented for examination. Applicant's arguments have been considered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR20060042326 to Hong (Hong, machine translation) in view of CN105914405 to Cui (Cui, machine translation)  and further in view of KR20160069386 to Jin (Jin, machine translation).
Regarding claim 1, Hong discloses a lithium secondary battery (claim 12) comprising: a positive electrode; a negative electrode; a separator comprising (p.10), a coating layer that includes an organic binder (p. 6); and a gel polymer electrolyte formed by polymerization of an oligomer (p.12), wherein the organic binder and the gel polymer electrolyte are bonded by an epoxy ring-opening reaction (Fig. 3, p.11). Hong does not expressly disclose wherein the organic binder comprises a main chain composed of unit represented by _by Formulas X-1 and X2  and wherein an epoxy group, a functional group capable of undergoing a ring-opening reaction with an epoxy group, or a combination thereof is substituted the main chain. 
Cui teaches method for preparing an all-solid polymer electrolyte by in-situ ring-opening polymerization of an epoxy compound (claim 1), wherein the epoxy compounds(among others) is  presented  below and read on those claimed in claim 1 when m=1 or m2=m3=1.  In other words, the circled moieties blow are main polymer units for PVDF or (PVDF-co-HFP)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Cui also teaches that that polymer formed as a result of ring opening reaction has good contact between the solid electrolyte and the electrode, greatly improves the interface compatibility of the solid battery, and reduces the wettability and modification of the interface of the solid battery (p.2). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify or replace  the binder  of Hong  with the compound A of Cui or PVDF- (PVDF-co-HFP- comprising compound A , as taught by Cui  in order to create  has good contact between the solid electrolyte and the electrode, greatly improves the interface compatibility of the solid battery, and reduces the wettability and modification of the interface of the solid battery (p.2).  Hong  in view of Cui does not expressly disclose wherein the coating layer comprises inorganic particles.
Jin teaches a separator (claim 1) for a lithium secondary battery, wherein the separator is a porous polymer substrate comprising an organic binder (claim 1) and inorganic particles (claim 2). Jin also teaches that the battery comprising such separator capable of continuously maintaining excellent adhesion between an electrode and a separator having an improved internal short circuit phenomenon and excellent battery performance by using the separator (para 7,8). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Hong in view of Cui with the with inorganic particles or with the separator comprising inorganic particles   as taught by Jin, to obtain the battery capable of continuously maintaining excellent adhesion between an electrode and a separator and having an improved internal short circuit phenomenon and excellent battery performance.
Regarding claims 3, modified Hong discloses wherein the oligomer comprises an epoxy group, a functional group capable of undergoing a ring-opening reaction with an epoxy group, or a combination thereof (p.8)
Regarding claims 4, modified Hong discloses wherein the functional group capable of undergoing a ring-opening reaction with an epoxy group comprises at least one selected from the group consisting of a hydroxyl group (OH), a carboxylic acid group (COOH), an amine group, an isocyanate group, a mercaptan group, and an imide group (claim 8, p.8).
Regarding claims 5, modified Hong discloses wherein the organic binder comprises a unit containing at least one selected from the group consisting of an alkylene group having 1 to 5 carbon atoms which is substituted with at least one halogen element, an alkylene oxide group having 1 to 5 carbon atoms, an alkylene oxide group having 1 to 5 carbon atoms which is substituted with at least one halogen element, an imide group, and celluloid, wherein an epoxy group, a functional group capable of undergoing a ring-opening DB1/ 114374188.1Attorney Docket 129873-5032-US Page 4 reaction with an epoxy group, or a combination thereof is substituted into a chain composed of the unit (p.8, polyethylene oxide, see comp. A).
Regarding claims 6, modified Hong discloses wherein the oligomer comprises at least one unit containing an alkylene oxide group or an amine group, wherein an epoxy group, a functional group capable of undergoing a ring-opening reaction with an epoxy group, or a combination thereof is substituted into a chain composed of the unit (claim 3, p.8-primary, secondary amine).
Regarding claims 11, modified Hong discloses the invention as discussed above as applied to claim 3 and incorporated therein. wherein the functional group capable of undergoing a ring-opening reaction with an epoxy group comprises at least one selected from the group consisting of a hydroxyl group (OH), a carboxylic acid group (COOH), an amine group, an isocyanate group, a mercaptan group, and an imide group (claim 8, p.8).
Regarding claims 14, modified Hong discloses amine ( Hong, claim 3).
Regarding claims 15, modified Hong discloses isocyanate ( Hong, claim 8).
Regarding claims 12, 13, 16 and 7,  modified Hong discloses the invention as discussed above as applied to claim 1. Modified Hong does not expressly disclose  mercaptan, carboxyl, amide and hydroxyl as ring opening functional group. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed  to choose suitable nucleophile for ring opening reaction  based on general chemistry knowledge  as a result of routine optimization.(MPEP 2144.03 (A-E)).
Response to Amendment
The Declaration  under 37 CFR 1.132 filed 07/06/2022 is sufficient to overcome the rejection of claim 1  based upon Hong in view of Jin.
Response to Arguments
Applicant’s arguments with respect to claim 1-6 and 11  have been considered but are moot due to new  ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727